Citation Nr: 0900478	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  96-37 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a urinary 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to June 
1995.

This matter came to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  The veteran testified at RO 
hearing in October 1996.

In December 2005, the Board remanded the issues of 
entitlement to service connection for skin disability, 
residuals of head injury to include headaches, urinary 
condition, right knee disability, stomach disability, and 
lumbar spine disability.  In a February 2008 rating decision, 
the RO granted entitlement to service connection for 
lumbosacral strain (claimed as lumbar spine disability), 
irritable bowel syndrome (claimed as stomach disability), 
headaches, residuals of head trauma and status post fusion of 
C1-C2 (claimed as residuals of head injury to include 
headaches), and tinea (claimed as skin disability).  With 
regard to these issues, the grant of service connection 
constitutes a full award of the benefit sought on appeal as 
to such issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 
(Fed. Cir. 1997).  To date, VA has not received a 
jurisdiction-conferring notice of disagreement as to the 
down-stream elements of effective date or compensation level 
within the applicable time period.  Thus, those issues are 
not currently in appellate status.  Id.

The issue of entitlement to service connection for right knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDING OF FACT

Chronic urinary disability was not manifested in service, and 
is not currently shown.  


CONCLUSION OF LAW

Urinary disability was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for a urinary disorder 
prior to enactment of the VCAA.  The veteran's appeal stems 
from a February 1996 rating decision which denied service 
connection.  In February 2005, a VCAA letter was issued.  
Subsequent to the December 2005 Remand, another VCAA letter 
was issued in August 2006.  Collectively, the VCAA letter 
notified the veteran of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  The contents of this notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Likewise, the veteran was issued 
another VCAA notice in August 2006, subsequent to the 
December 2005 Remand.  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

In August 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection for urinary 
disorder, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

With regard to the urinary disorder issue, the veteran was 
afforded a VA examination in January 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination report 
obtained is thorough and contains sufficient information to 
decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Thus, the Board finds that a further examination 
is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue of entitlement to service connection for urinary 
disorder on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

At the October 1996 RO hearing, the veteran testified that 
with regard to his claimed urinary disorder, he experiences a 
burning sensation, approximately 90 percent of the time.  He 
recalled that he may have been prescribed Motrin or 
Penicillin during service.  He claims antibiotics did not 
help the condition.

Review of the evidence of record does not reveal complaints 
or treatment related to a urinary disorder during service or 
subsequent to service.  While the veteran claims that he may 
have experienced some urinary symptomatology during service, 
service medical records are completely devoid of any 
complaints or treatment thereto.  An examination performed in 
September 1981 reflects that his genitourinary system was 
clinically evaluated as normal.  On a September 1981 Report 
of Medical History he checked the 'No' box for 'frequent or 
painful urination.'  An examination performed in November 
1988 reflects that his genitourinary system was clinically 
evaluated as normal.  An examination performed for separation 
purposes in February 1995 reflects that his genitourinary 
system was clinically evaluated as normal.  On a March 1995 
Report of Medical History, completed for separation purposes, 
he checked the 'No' box for 'frequent or painful urination.'  

Moreover, the post-service medical evidence does not reflect 
a chronic urinary disorder.  In January 2006, the veteran 
underwent a VA examination.  He denied any daytime or 
nighttime frequency and stated that during the day he voids 
every several hours.  He denied any hesitancy and had a good 
stream.  He reported a sensation of needles shooting out 
since 1991 after his return from Saudi Arabia.  He stated 
that it only occurs intermittently, approximately four times 
per week.  He denied any urinary incontinence and has never 
used any absorbent material or appliance.  He denied any 
surgery on his kidneys, urethra, or bladder.  He denied any 
recurrent urinary tract infection, renal colic or bladder 
stones, acute nephritis, hospitalizations for urinary tract 
disease and treatment for urological malignancy.  He had 
never had a catheterization, either intermittent or 
continuous, no dilations, no drainage procedures.  He was not 
on any specific diet therapy and was not taking any 
medications.  On physical examination, there were no 
residuals of genitourinary disease.  He had a negative 
urinalysis for bacteria.  The examiner opined that the 
veteran did not have a urinary disorder.  Based on the 
negative urinalysis for any evidence of any infection or 
other abnormalities in the urine, and the description of the 
pain occurring when he urinates approximately four times per 
week, the examiner stated that it could not be associated 
with any other symptoms.  The examiner opined that because it 
occurs only intermittently and not related to any other 
injury, it is unlikely that he has a urinary disorder.  
Because of this reasoning, the examiner stated that the 
veteran does not have a urinary disorder that is significant 
or related to any of his previous injuries during his 
service.

Thus, the objective evidence supports a finding that the 
veteran does not currently have a urinary disorder.  A 
veteran's belief that he is entitled to some sort of benefit 
simply because he had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  There is otherwise no 
medical evidence of record of a urinary disorder.  In the 
absence of any competent evidence of urinary disorder, the 
Board must conclude the veteran does not currently suffer 
from a disability.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for urinary disability must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for urinary disability is 
not warranted.  To this extent, the appeal is denied.


REMAND

In the December 2005 Remand, it was instructed that the 
veteran should be scheduled for a VA examination to assess 
the nature and etiology of his claimed right knee disability, 
and that the claims folder must be made available to the 
examiner in conjunction with the examination.  Such 
examination was ordered as service medical records reflect 
that the veteran complained of pain in the right knee in 
February 1979, and his February 1995 separation examination 
reflects a diagnosis of right knee traumatic 
reaction/bursitis.  He claimed disability related to the 
right knee in his August 1995 original claim, which is 
presently on appeal.  

The veteran's representative has argued that the report of 
the right knee examination conducted in November 2007 is 
confusing and inadequate.  The report of that examination 
reflects that the examiner initially stated that the claims 
folder was reviewed.  However, it was later noted there had 
been no claims file or medical record for review.  It is 
unclear from the report whether the claims file was initially 
unavailable and then furnished to the examiner, or whether it 
was unavailable at all times.  The possible lack of the 
claims file review is also suggested by the fact that the 
examiner's note of the veteran's history appears to based 
solely on information provided by the veteran.  There does 
not appear to be any specific reference to or discussion of 
pertinent service medical records.  

Under the circumstance, the Board must agree with the 
veteran's representative that further clarification is 
necessary to allow for informed appellate review. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to assess whether he has a 
current right knee disability, and the 
etiology of any such disorder.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  Any 
current chronic right knee disability 
should be clearly reported.  The examiner 
should also provide an opinion as to the 
following:

Is it at least as likely as not (a 50% or 
higher probability) that any current 
right knee disability was manifested 
during service or otherwise related to 
service?  Discussion of the February 1995 
reference to right knee traumatic 
reaction/bursitis is requested.  

2.  After completion of the above, the RO 
should readjudicate the issue.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


